Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference characters “41” and “42” appear to be switched in FIG. 5 from FIG. 2, failing to comply with 37 CFR 1.84(p)(4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by G.D. Croft et al. [NPL].
Taking claim 1 as exemplary of claims 1, 15, 20 [Abstract computer algorithm, page 189 ultimate goal of a semiconductor process engineer is to fabricate], a design method of a wafer layout, comprising: 
providing a yield distribution map of a wafer under an initial wafer layout [Figure 2]; 
determining a yield edge position of the wafer according to the yield distribution map [page 188 Figure 2 accounts for wafer flats and non-yielding periphery zone, page 190 exclusion zone]; and 
calculating a new wafer layout according to a die size and the yield edge position [page 190 Array Positioning, shifting the die array relative to the center of the wafer, altering the placement of the die array on the wafer results in a new wafer layout, fixed die size, exclusion zone].  
As per claim 2, wherein a die yield at the yield edge position is a preset yield value, the preset yield value is smaller than a die yield at a side of the yield edge position close to a center of the wafer and is larger than or equal to a die yield at a side of the yield edge position far away from the center [page 190 die array can be positioned such that the wafer center falls on the corner of a die, the center of a die, or anywhere in-between, page 192 the involvement of humans connotes preset values, page 196 Conclusions improving yield].  
As per claim 3, wherein the preset yield value is 0 [page 192 the involvement of humans connotes preset values, page 196 Conclusions improving yield, either by design choice or profitability].  
As per claim 4, wherein the yield edge position is a closed line surrounding the center, and the closed line is a closed curve or a closed broken line [while Figure 1 depicts a closed curve Figure 2 depicts a closed broken line taking into account wafer flats and non-yielding periphery zone, page 190 exclusion zone, and page 194 aspect ratio].  
As per claim 5, wherein the closed curve and an edge line of the wafer are concentric [performing the Loops on Figure 2 would result].  
As per claim 6, wherein the calculating a new wafer layout according to a die size and the yield edge position comprises: 
determining a die at a location of a center of the wafer in the initial wafer layout [page 188 the wafer center could be located at the center of a die]; 
moving the die at the location of the center in a fixed step relative to the center to shift the initial wafer layout, wherein the fixed step comprises a transverse fixed step and a longitudinal fixed step, the transverse fixed step is along a transverse direction, and the longitudinal fixed step is along a longitudinal direction [pages 190-192 Array Positioning shifting the die array relative to the center of the wafer, altering the placement of the die array on the wafer, according to Xoffset and Yoffset; 
calculating a number of complete dies within the yield edge position [pages 188-189 Improved Algorithm accounts for wafer flats and non-yielding periphery zone, page 190 exclusion zone]; 
repeatedly moving the die at the location of the center of the wafer until a maximum number of complete dies are obtained [page 190, total number of available die sites for a given product can be increased, in order to maximize the number];
and determining a wafer layout corresponding to the obtained maximum number of complete dies as the new wafer layout [page 196 improving yield, benefits of re-positioning, i.e. a new wafer layout is the result].  
As per claim 7, wherein the die has a transverse edge and a longitudinal edge, the transverse edge has a transverse size, the longitudinal edge has a longitudinal size, the transverse fixed step is less than or equal to half of the transverse size, and the longitudinal fixed step is less than or equal to half of the longitudinal size [Figure 2 Xd, Yd, pages 193-196 aspect ratio].  
As per claim 8, wherein a center point of the die at the location of the center of the wafer in the initial wafer layout coincides with the center; or, any vertex of the die at the location of the center of the wafer in the initial wafer layout coincides with the center [page 188 wafer center could be located at a corner of a die, the center of a die, or anywhere in between].  
As per claim 9, wherein the providing a yield distribution map of a wafer under an initial wafer layout comprises: determining the initial wafer layout according to a wafer edge cleaning position and the die size; exposing the wafer according to the initial wafer layout; and detecting the exposed wafer to obtain the yield distribution map under the initial wafer layout [page 190 several factors contribute to the size of the exclusion zone, page 192 first masking operation, Applications].  
As per claim 10, wherein the determining the initial wafer layout according to a wafer edge cleaning position and the die size comprises: calculating the initial wafer layout according to a size of a cutting channel, a layout of dies in a single shot, the die size, and the wafer edge cleaning position [page 190 several factors contribute to the size of the exclusion zone, page 192 first masking operation, Applications].  
As per claim 11, wherein the determining a yield edge position of the wafer according to the yield distribution map comprises: determining a distance between a center of the wafer and a qualified die farthest away from the center as a first size; and obtaining a closed graph by taking the center of the wafer as an origin and the first size as a radius, and taking a location of the closed graph as the yield edge position [Figure 2 depicts D].  
As per claim 12, after the calculating a new wafer layout according to a die size and the yield edge position, further comprising: exposing the wafer according to the new wafer layout [page 189 ultimate goal of a semiconductor process engineer is to fabricate, page 196 result in reduced cost and therefore improved profitability].  
As per claim 13, wherein the calculating a new wafer layout according to a die size and the yield edge position comprises: calculating the new wafer layout according to a size of a cutting channel, a layout of dies in a single shot, the die size, and the yield edge position [page 190 several factors contribute to the size of the exclusion zone, page 192 first masking operation, Applications].  
As per claim 14, after the calculating a new wafer layout according to a die size and the yield edge position, further comprising: in a case where the yield distribution map of the wafer is changed under the new wafer layout, redetermining a new yield edge position, and recalculating a corrected new wafer layout according to the new yield edge position [page 196 re-positioning indicates iterating to result in reduced cost and therefore improved profitability].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. [US 6,980,917 B2].
Taking claim 1 as exemplary of claims 1, 15, 20 [column 1, lines 7-20, column 2, lines 34-35, column 6, lines 18-19], Ward et al. teach a design method of a wafer layout, comprising:
providing a map of a wafer under an initial wafer layout [column 5, lines 50-67]; 
determining a yield edge position of the wafer according to the map [column 4, line 3-column 5, lines 7, 50-65, FIGS. 3-5]; and 
calculating a new wafer layout according to a die size and the yield edge position [column 6, lines 11-14 offsets are added to the initial orientation to obtain the highest yield, which results in a new wafer layout, column 5, lines 8-36, 60-64 the offsets are determined by die size and yield edge position]. 
However, Ward et al. do not explicitly recite a yield distribution map. Yet, the features provided as input or otherwise generated include yield distribution of a wafer under an initial wafer layout, a yield edge position of the wafer according to the yield distribution, and a new wafer layout accordingly. Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because the number of die formed on the wafer that perform satisfactorily to the design specifications of the integrated circuit device is increased, a maximum wafer yield results [column 1, lines 17-21, column 2, lines 48-49, 62].
As per claims 2, 16, wherein a die yield at the yield edge position is a preset yield value, the preset yield value is smaller than a die yield at a side of the yield edge position close to a center of the wafer and is larger than or equal to a die yield at a side of the yield edge position far away from the center [column 4, lines 9-12, 33-column 5, line 45 sweet spot].
As per claims 3, 17, wherein the preset yield value is 0 [column 4, lines 9-12, 33-column 5, line 45 die locations near the edge of the wafer generally have the lowest yield, yield margin is selected, i.e. design choice].  
As per claims 4, 18, wherein the yield edge position is a closed line surrounding the center, and the closed line is a closed curve or a closed broken line [FIGS. 3 and 5].  
As per claims 5, 19, wherein the closed curve and an edge line of the wafer are concentric [FIGS. 3 and 5].
As per claim 6, wherein the calculating a new wafer layout according to a die size and the yield edge position comprises: 
determining a die at a location of a center of the wafer in the initial wafer layout [column 4, lines 33-35, column 5, lines 18-20]; 
moving the die at the location of the center in a fixed step relative to the center to shift the initial wafer layout, wherein the fixed step comprises a transverse fixed step and a longitudinal fixed step, the transverse fixed step is along a transverse direction, and the longitudinal fixed step is along a longitudinal direction [column 4, lines 30-32, column 5, lines 19-20]; 
calculating a number of complete dies within the yield edge position [column 5, lines 29-36]; 
repeatedly moving the die at the location of the center of the wafer until a maximum number of complete dies are obtained [column 5, lines 20-45]; and 
determining a wafer layout corresponding to the obtained maximum number of complete dies as the new wafer layout [column 5, lines 29-45, column 6, lines 11-14 offsets are added to the initial orientation to obtain the highest yield, which results in a new wafer layout].  
As per claim 7, wherein the die has a transverse edge and a longitudinal edge, the transverse edge has a transverse size, the longitudinal edge has a longitudinal size, the transverse fixed step is less than or equal to half of the transverse size, and the longitudinal fixed step is less than or equal to half of the longitudinal size [column 1, lines 13-14, column 4, lines 30-32, column 5, lines 19-20]. 
As per claim 8, wherein a center point of the die at the location of the center of the wafer in the initial wafer layout coincides with the center; or, any vertex of the die at the location of the center of the wafer in the initial wafer layout coincides with the center [column 5, lines 50-52, 60-65].
As per claim 9, wherein the providing a yield distribution map of a wafer under an initial wafer layout comprises: determining the initial wafer layout according to a wafer edge cleaning position and the die size; exposing the wafer according to the initial wafer layout; and detecting the exposed wafer to obtain the yield distribution map under the initial wafer layout [although a wafer edge cleaning position is not explicitly stated, this subject matter is well known within the art to contribute to the usable wafer diameter for the subsequent sweet spot, including historical information which is obtained from exposed wafers, as described in the reference for obtaining the highest wafer yield as rejected in claim 1 above].  
As per claim 10, wherein the determining the initial wafer layout according to a wafer edge cleaning position and the die size comprises: calculating the initial wafer layout according to a size of a cutting channel, a layout of dies in a single shot, the die size, and the wafer edge cleaning position [although a size of a cutting channel and the wafer edge cleaning position are not explicitly stated, this subject matter is well known within the art to contribute to the initial wafer layout in terms of the usable wafer diameter for the subsequent sweet spot, which includes historical information obtained from exposed wafers, as described in the reference for obtaining the highest wafer yield as rejected in claims 1 and 10 above].  
As per claim 11, wherein the determining a yield edge position of the wafer according to the yield distribution map comprises: determining a distance between a center of the wafer and a qualified die farthest away from the center as a first size; and obtaining a closed graph by taking the center of the wafer as an origin and the first size as a radius, and taking a location of the closed graph as the yield edge position [column 4, line 3-column 5, lines 7, 50-65, FIGS. 3-6 although the term graph is not explicitly stated the subject matter describing this feature appears to result as the radius and broken lines depicted].  
As per claim 12, after the calculating a new wafer layout according to a die size and the yield edge position, further comprising: exposing the wafer according to the new wafer layout [column 1, lines 7-8, column 2, lines 34-35, column 6, line 15 it is understood that the intent is to expose, or manufacture, the new wafer layout that results in the highest yield].
As per claim 13, wherein the calculating a new wafer layout according to a die size and the yield edge position comprises: calculating the new wafer layout according to a size of a cutting channel, a layout of dies in a single shot, the die size, and the yield edge position [although a size of a cutting channel is not explicitly stated, this subject matter is well known within the art to contribute to the new wafer layout as described in the reference for obtaining the highest wafer yield as rejected in claims 1 and 10 above].  
As per claim 14, after the calculating a new wafer layout according to a die size and the yield edge position, further comprising: in a case where the yield distribution map of the wafer is changed under the new wafer layout, redetermining a new yield edge position, and recalculating a corrected new wafer layout according to the new yield edge position [this subject matter is interpreted as iteration, or repeating, to ultimately obtaining the highest wafer yield, which is suggested by new and recalculations column 5, lines 20-36, column 6, lines 6-14].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851